DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,800. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Pending Application No. 16/952,750
U.S. Patent No. 10,878,800
Claim 1, A computer-implemented method for providing changes to a voice stream interacting with a user, comprising: retrieving, by the computer system, user information for an identified user, the user information indicating help for the identified user to understand the voice stream; identifying, by the computer system, a change to be made to the voice stream based on retrieved user information; changing the voice stream, by a computerized voice 


    2. The method of claim 1, wherein the voice changer changes: a frequency of the live voice stream; intonation of the live voice stream; an accent of the live voice stream; volume of the live voice stream; or language of the live voice stream; or any combination thereof. 

.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12-13 recites the limitation "the sentence" and “a sentence” respectively. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey et al. (US 10,581,625).

Claim 1,
Pandey teaches a computer-implemented method for providing changes to a voice stream interacting with a user, comprising: retrieving, by the computer system, user information for an identified user, the user information indicating help for the identified user to understand the voice stream; identifying, by the computer system, a change to be made to the voice stream based on retrieved user information; changing the voice stream, by a computerized voice changer, as identified by the retrieved user information; providing, by the computer system, a changed voice to interact with the identified user; and wherein the computerized voice changer changes at least three of: frequency of the voice stream; intonation of the voice stream; an accent of the voice stream; a volume of the voice stream; and a language of the voice stream ([Figs. 2-3] [col. 12 line 28 to col. 13 line 39] the system obtains a user profile; the analysis server 212 stores or has access to a profile of a first user; the analysis server 212 uses data in the profile to make an initial adjustment to the video conference output that is presented to the first user 201a; the initial adjustment includes adjusting an audio component of the video conference that is output to the first user 201a via the speaker 205 of the first user device 200a; the adjusting the audio component comprises adjusting one or more of the tempo, pitch, and/or volume of the audio signal, as described with respect to FIG. 2; the system determines a level of understanding of the user based on the monitoring data obtained at step 315; as described with respect to FIG. 2, the understanding analysis module 214 analyzes the monitoring data to determine a level of understanding of the first user 201a during the video conference).

Claim 2,
Pandey further teaches the method of claim 1, wherein the voice stream is live ([col. 2 line 31] live video conference).

Claim 3,
Pandey further teaches the method of claim 1, wherein the voice stream is recorded ([col. 2 line 31] recorded video conference).

Claim 4,
A system for providing changes to a voice stream interacting with a user, comprising; a memory storing instructions; and a processor that, when executing the instructions, is configured to: retrieve help information for an identified user, the help information indicating a change to the voice stream to be made for the user to better understand the voice stream, the change comprising: a frequency change, an accent change, an intonation change, a volume change, or a language change, or any combination thereof, and a voice changer that is configured to: change the voice stream based on (Claim 4 contains subject matter similar to claim 1, and thus is rejected under similar rationale)

Claim 5,
Pandey further teaches the system of claim 4, wherein the processor is configured to: receive feedback information from the identified user, the feedback information indicating difficulty the identified user has with understanding the voice stream ([col. 3 lines 3-8] obtaining biometric data about the listener during the video conference using biometric sensor devices; determining difficulties the listener is experiencing based on the biometric data; making further adjustments to the audio feed based on the determined difficulties).

Claim 6,
Pandey further teaches the system of Claim 5, wherein the processor is configured to: analyze the feedback information in order to identify the help information ([col. 3 lines 3-8] the determined difficulties).

Claim 7,
Pandey further teaches the system of claim 6, wherein the voice stream is live ([col. 2 line 31] live video conference).

Claim 8,
Pandey further teaches the system of claim 6, wherein the processor is configured to: receive the feedback information comprising body language information for the identified user; and determine if the body language information signifies an inability to understand the voice stream or a ([col. 8 lines 39-45] the monitoring data includes video signals that the understanding analysis module 214 analyzes to determine body language of the first user 201a and/or body positioning).

Claim 9,
Pandey further teaches the system of claim 6, wherein the voice stream is recorded ([col. 2 line 31] recorded video conference).

Claims 10-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alders et al. (US 2018/0341643).

Claim 10,
Alders teaches a device for providing changes to a voice stream of a representative interacting with a user, comprising: a memory storing instructions; a voice changer; and a processor that, when executing the instructions, is configured to: receive identifying information for the user; analyze the identifying information for the user to identify the user; and detect a trend of volume in words spoken by the user as being increased or decreased; and the voice changer configured to: change the voice stream to follow the trend of volume ([0024] [0036] measured/monitored parameters that the smart speaker use to tailor a VPA response include any one or more of volume of a user query or command, identity of a user providing the query or command; if a user is getting up early and other members of the user's household are still asleep, a user may verbally query the smart speaker 100 for information such as the day's weather forecast at a low volume; the smart speaker 100 may receive the query through a microphone 110 and determine if the volume of the user's voice is higher or lower than typical when interacting with the smart speaker 100 or higher or lower than a pre-determined threshold; if the query was provided by the user speaking softly, the smart speaker 100 may provide an audible response to the query at a volume lower than the default or set volume; the smart speaker 100 may provide a response that is louder than usual, for example, to overcome background noise or if the user is far from the smart speaker 100; the user may provide a query or command to the smart speaker 100 in an elevated volume and the smart speaker 100 will respond to the query or command at a corresponding volume higher than the default or set volume).

Claim 11,
Alders further teaches the device of Claim 10, wherein the voice changer is configured to increase or decrease the trend of volume of words spoken by the voice stream in a manner similar to the trend of the volume of the words spoken by the user ([0036] the smart speaker 100 may respond to a user's query at a volume within a continuum of volumes based on the volume of the user's query).

Claim 18,
Alders further teaches the device of claim 11, wherein the processor is configured to: retrieve intonation change information based on a preferred intonation pattern of the identified user indicating an intonation change to make to an intonation of the voice stream; and wherein the voice changer is configured to: change the intonation of the voice stream based on the preferred intonation pattern of the identified user ([0036] if a user is getting up early and other members of the user's household are still asleep, a user may verbally query the smart speaker 100 for information such as the day's weather forecast at a low volume; the smart speaker 100 may receive the query through a microphone 110 and determine if the volume of the user's voice is higher or lower than typical when interacting with the smart speaker 100 or higher or lower than a pre-determined threshold. If the query was provided by the user speaking softly, the smart speaker 100 may provide an audible response to the query at a volume lower than the default or set volume).

Claim 19,
Alders further teaches the device of claim 18, wherein the processor is configured to detect a trend of intonation in the sentence being increased or decreased; and wherein the voice changer increases or decreases the intonation in a similar manner ([0036] the smart speaker 100 may respond to a user's query at a volume within a continuum of volumes based on the volume of the user's query).

Claim 20,
Alders further teaches the device of claim 11, wherein the voice changer also changes at least two of: frequency of the voice stream; an accent of the voice stream; a volume of the voice stream; and a language of the voice stream ([0005] modifying the audio information may include one or more of adjusting a volume, a tone, an equalization, a tone, or a speed of rendering of the audio information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alders et al. (US 2018/0341643) and further in view of Degani et al. (US 2004/0249634).

Claim 12,
Alders teaches all the limitations in claim 11. The difference between the prior art and the claimed invention is that Alders does not explicitly teach wherein the processor is configured to detect the trend of the volume in the sentence using average windows.
Degani teaches wherein the processor is configured to detect the trend of the volume in the sentence using average windows ([0032] calculating pitch related parameters within the speech segment; the pitch related parameters being selected from the list of frequency and average lengths of strings of blocks characterized by having rising, falling or equal pitch trends).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Alders with teachings of Degani by modifying the dynamic text to speech response from a smart speaker as taught by Alders to include averaging lengths of strings of blocks characterized by having rising, falling or equal pitch trends as taught by Degani for the benefit of classifying the speech segment into one of several categories of typical parameter range (Degani [0032]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alders et al. (US 2018/0341643) and further in view of Tammi et al. (US 2018/0083587).

Claim 15,
Alders teaches all the limitations in claim 11. The difference between the prior art and the claimed invention is that Alders does not explicitly teach wherein the processor is configured to: retrieve voice frequency change information indicating a voice frequency change to make to frequency components of the voice stream for an identified user; and wherein the voice changer is configured to: 
Tammi teaches wherein the processor is configured to: retrieve voice frequency change information indicating a voice frequency change to make to frequency components of the voice stream for an identified user; and wherein the voice changer is configured to: reduce a magnitude of the frequency components of the voice stream according to the voice frequency change information ([0002] [0033] change the volume in a uniform manner across the entire spectrum such that the volume of audio signals having frequencies in which the listener is less interested is adjusted by a proportional amount to the volume of audio signals having different frequencies in which the listener is more interested; the user may adjust the volume to controllably emphasize or deemphasize the instrument for which the audio signals are dominant or loudest pursuant to the user's preferences).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Alders with teachings of Tammi by modifying the dynamic text to speech response from a smart speaker as taught by Alders to include detecting a change in frequency of the user and emphasizing and deemphasizing the output by adjusting the volume (magnitude) as taught by Tammi for the benefit of reducing the requirement for input from the listener (Tammi [0003]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alders et al. (US 2018/0341643) in view of Tammi et al. (US 2018/0083587) and further in view of Pedersen (US 2017/0195791).

Claim 16,

Pedersen teaches wherein the magnitude of the frequency components of the voice stream are reduced via: a low-pass filter for pre-defined low frequencies, a high-pass filter for pre-defined high frequencies, and a band-pass filter for pre-defined middle frequencies ([0066] reducing the magnitude of the frequency using lowpass, highpass and bandpass filters).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Alders and Tammi with teachings of Pedersen by modifying the dynamic text to speech response from a smart speaker as taught by Alders to include reducing the magnitude of the frequency using lowpass, highpass and bandpass filters as taught by Pedersen for the benefit of providing improved speech intelligibly and better comfort for the far-end recipient during a phone conversation (Pedersen [0003]).

Claim 17,
Pedersen further teaches the device of claim 16, wherein cut-off frequencies for the low-pass filter, the high-pass filter, and the band-pass filter are determined so that a changed voice has a signal-to- noise ratio (SNR) over a predefined threshold ([0069] SNR threshold).

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 101 Double Patenting rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner




/SHREYANS A PATEL/               Examiner, Art Unit 2656